Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of July 21, 2005 (the “Agreement”), is by and
among ADC Telecommunications, Inc., a Minnesota corporation (“Parent”), and each
Shareholder of Fiber Optic Network Solutions Corp., a Massachusetts corporation
(the “Company”), whose signature is set forth on the signature pages to this
Agreement (each a “Shareholder” and, collectively, the “Shareholders”). 
Capitalized terms which are used but not defined herein shall have the meanings
ascribed to them in the Merger Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent
and the Company are entering into an Agreement and Plan of Merger, dated
July 21, 2005 (the “Merger Agreement”), which provides for Falcon Venture Corp.,
a Massachusetts corporation and a wholly owned subsidiary of Parent (“Merger
Sub”), to be merged with and into the Company in accordance with the
Massachusetts Business Corporation Act and the terms of the Merger Agreement, as
a result of which the Company will be the surviving corporation and will be a
wholly owned subsidiary of Parent (the “Merger”);

 

WHEREAS, the execution of this Agreement by the Shareholders is a condition to
Parent’s willingness to enter into the Merger Agreement on the terms contained
therein;

 

WHEREAS, the Shareholders own in the aggregate over 66.67% of the Company
Capital Stock issued and outstanding; and

 

WHEREAS, the Shareholders desire that the Company and Parent consummate the
Merger contemplated by the Merger Agreement and are willing to enter into this
Agreement to induce Parent to enter into the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, the parties hereto, intending to be legally bound,
agree as follows:

 


1.                                       AGREEMENT TO VOTE, NOT TO TENDER.  AT
SUCH TIME AS THE COMPANY CONVENES A MEETING OF, SOLICITS WRITTEN CONSENTS FROM
OR OTHERWISE SEEKS A VOTE OF, THE COMPANY’S SHAREHOLDERS FOR THE PURPOSE OF
CONSIDERING AND APPROVING THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY
THE MERGER AGREEMENT, EACH OF THE SHAREHOLDERS HEREBY AGREES TO VOTE ALL SHARES
OF COMPANY CAPITAL STOCK OWNED BY SUCH SHAREHOLDER (WHETHER HELD DIRECTLY OR
BENEFICIALLY) IN FAVOR OF THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY
THE MERGER AGREEMENT AND ALL OTHER ACTIONS NECESSARY OR DESIRABLE FOR THE
CONSUMMATION OF THE MERGER.  IN ADDITION, DURING THE TERM HEREOF, EACH OF THE
SHAREHOLDERS FURTHER AGREES TO VOTE ALL SUCH SHARES AGAINST ANY OTHER
TRANSACTION PRESENTED TO THE SHAREHOLDERS OF THE COMPANY THAT COULD HAVE THE
EFFECT OF IMPEDING THE ABILITY OF PARENT AND THE COMPANY TO CONSUMMATE THE
MERGER.  FURTHERMORE, EACH SHAREHOLDER AGREES NOT TO TENDER, SELL OR OTHERWISE
TRANSFER SUCH SHAREHOLDER’S SHARES OF COMPANY CAPITAL STOCK TO ANY THIRD PARTY.

 

--------------------------------------------------------------------------------


 


2.                                       IRREVOCABLE PROXY.  EACH SHAREHOLDER
HEREBY GRANTS TO AND APPOINTS MERGER SUB AND THE GENERAL COUNSEL OF PARENT OR
HIS DESIGNEE, AND EACH OF THEM INDIVIDUALLY, THE SHAREHOLDER’S PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE OR ACT BY WRITTEN
CONSENT WITH RESPECT TO THE SHAREHOLDER’S SHARES OF COMPANY CAPITAL STOCK IN
ACCORDANCE WITH SECTION 1 HEREOF.  THIS PROXY IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 9
HEREOF, AND THE SHAREHOLDER WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER
INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND
HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY IT WITH RESPECT TO THE
SHAREHOLDER’S SHARES OF COMPANY CAPITAL STOCK.


 


3.                                       LIMITATION.  EACH SHAREHOLDER SHALL
RETAIN AT ALL TIMES THE RIGHT TO VOTE SUCH SHAREHOLDER’S SHARES OF COMPANY
CAPITAL STOCK IN THAT SHAREHOLDER’S SOLE DISCRETION ON ALL MATTERS, OTHER THAN
THOSE SET FORTH IN SECTION 1, THAT ARE AT ANY TIME OR FROM TIME TO TIME
PRESENTED FOR CONSIDERATION BY THE COMPANY’S SHAREHOLDERS GENERALLY AND THE
PROXY GRANTED PURSUANT TO SECTION 2 HEREOF SHALL BE INAPPLICABLE IN SUCH
CIRCUMSTANCES.  THE PROXY GRANTED BY THE SHAREHOLDERS PURSUANT TO SECTION 2 OF
THIS AGREEMENT SHALL TERMINATE ON THE EARLIER OF (A) THE EFFECTIVE TIME OF THE
MERGER, OR (B) THE TERMINATION OF THE MERGER AGREEMENT IN ACCORDANCE WITH ITS
TERMS.


 


4.                                       NO NEGOTIATIONS.  PRIOR TO TERMINATION
OF THIS AGREEMENT PURSUANT TO SECTION 9 HEREOF, EACH SHAREHOLDER HEREBY
COVENANTS AND AGREES THAT HE, SHE OR IT WILL NOT, DIRECTLY OR INDIRECTLY,
SOLICIT, INITIATE OR ENCOURAGE SUBMISSION OF ANY PROPOSAL OR OFFER FROM ANY
PERSON OR ENTITY (INCLUDING ANY OF ITS OR THEIR OFFICERS OR EMPLOYEES,
REPRESENTATIVES, AGENTS, OR AFFILIATES) RELATING TO ANY LIQUIDATION,
DISSOLUTION, RECAPITALIZATION, TENDER OR EXCHANGE OFFER, SOLICITATION OF
PROXIES, MERGER, CONSOLIDATION OR ACQUISITION OR PURCHASE OF ALL OR A MATERIAL
PORTION OF THE ASSETS OF, OR ANY EQUITY INTEREST IN, THE COMPANY OR ANY
SUBSIDIARY OR OTHER SIMILAR TRANSACTION OR BUSINESS COMBINATION INVOLVING THE
COMPANY OR ANY SUBSIDIARY (AN “ACQUISITION PROPOSAL”), OR PARTICIPATE IN ANY
DISCUSSIONS OR NEGOTIATIONS REGARDING, OR FURNISH TO ANY OTHER PERSON ANY
INFORMATION WITH RESPECT TO, OR OTHERWISE COOPERATE IN ANY WAY WITH, OR ASSIST
OR PARTICIPATE IN, FACILITATE OR ENCOURAGE, ANY EFFORT OR ATTEMPT BY ANY OTHER
PERSON OR ENTITY TO DO OR SEEK ANY OF THE FOREGOING, EXCEPT TO EXTENT NECESSARY
TO FULFILL SUCH SHAREHOLDER’S FIDUCIARY DUTIES AS AN OFFICER OR DIRECTOR OF THE
COMPANY.  EACH SHAREHOLDER SHALL PROMPTLY NOTIFY THE COMPANY IF ANY SUCH
ACQUISITION PROPOSAL, OR ANY INQUIRY FROM OR CONTACT WITH ANY PERSON WITH
RESPECT THERETO, IS MADE AND SHALL PROMPTLY PROVIDE THE COMPANY WITH SUCH
INFORMATION REGARDING SUCH ACQUISITION PROPOSAL, INQUIRY OR CONTACT AS THE
COMPANY MAY REQUEST.  IN ADDITION, PRIOR TO TERMINATION OF THIS AGREEMENT
PURSUANT TO SECTION 9 HEREOF, NO SHAREHOLDER SHALL, DIRECTLY OR INDIRECTLY, MAKE
OR AUTHORIZE ANY PUBLIC STATEMENT, RECOMMENDATION OR SOLICITATION IN SUPPORT OF
ANY PROPOSAL MADE BY ANY PERSON, ENTITY OR GROUP (OTHER THAN PARENT) RELATING TO
ANY OF THE FOREGOING.

 

2

--------------------------------------------------------------------------------


 


5.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE SHAREHOLDERS.  THE SHAREHOLDERS SEVERALLY, BUT NOT JOINTLY,
HEREBY REPRESENT AND WARRANT TO PARENT THAT:


 


(A)                                  EACH SHAREHOLDER HAS THE REQUISITE LEGAL
CAPACITY AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM THE
OBLIGATIONS OF THE SHAREHOLDER UNDER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  IF THE SHAREHOLDER IS NOT AN
INDIVIDUAL, IT HAS TAKEN ALL REQUIRED ACTIONS TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY SUCH SHAREHOLDER AND CONSTITUTES A VALID AND LEGALLY
BINDING OBLIGATION OF SUCH SHAREHOLDER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT TO THE EXTENT THAT ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY
AND OTHER SIMILAR LAWS AND GENERAL PRINCIPLES OF EQUITY OR PUBLIC POLICY;


 


(B)                                 EACH SHAREHOLDER’S EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT WILL NOT RESULT IN THE CREATION OF ANY LIEN UPON
ANY OF THE SHARES OF COMPANY CAPITAL STOCK HELD BY SUCH SHAREHOLDER UNDER ANY OF
THE TERMS, CONDITIONS OR PROVISIONS OF ANY CONTRACT TO WHICH SUCH SHAREHOLDER IS
A PARTY;


 


(C)                                  NO FILING OR REGISTRATION WITH OR
NOTIFICATION TO AND NO PERMIT, AUTHORIZATION, CONSENT OR APPROVAL OF, ANY COURT,
COMMISSION, GOVERNMENTAL BODY, REGULATORY AUTHORITY, AGENCY OR TRIBUNAL WHEREVER
LOCATED IS REQUIRED TO BE OBTAINED, MADE OR GIVEN BY ANY SHAREHOLDER IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY ANY SHAREHOLDER OF
THIS AGREEMENT; AND


 


(D)                                 SCHEDULE 1 TO THIS AGREEMENT CORRECTLY SETS
FORTH THE NUMBER OF SHARES OF COMPANY CAPITAL STOCK OWNED BY EACH SHAREHOLDER AS
OF THE DATE OF THIS AGREEMENT, ALL OF WHICH WILL BE VOTED IN FAVOR OF APPROVAL
OF THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT. 
EACH SHAREHOLDER HAS, AND WILL HAVE AS OF THE EFFECTIVE TIME, GOOD TITLE TO ALL
OF THE SHARES OF COMPANY CAPITAL STOCK SET FORTH BELOW HIS, HER OR ITS NAME ON
THE SIGNATURE PAGE HERETO WHICH, AS OF THE EFFECTIVE TIME, WILL BE FREE AND
CLEAR OF ALL LIENS, SECURITY INTERESTS AND ENCUMBRANCES OR ANY RESTRICTIONS ON
TRANSFER, OTHER THAN ANY RESTRICTIONS CONTAINED IN ANY RESTRICTED STOCK
AGREEMENT ENTERED INTO BETWEEN THE COMPANY AND ANY SUCH SHAREHOLDER PRIOR TO THE
DATE HEREOF.


 


(E)                                  EACH SHAREHOLDER HAS THE FINANCIAL
CAPABILITY TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT UNDER THIS AGREEMENT
AND COVENANTS THAT IT WILL MAINTAIN ASSETS (OR UNCALLED CAPITAL COMMITMENTS)
WITH A NET VALUE OF AT LEAST AN AMOUNT EQUAL TO THE AMOUNT RECEIVED BY SUCH
SHAREHOLDER PURSUANT TO THE MERGER UNTIL THE LATER OF FOUR YEARS FROM THE
EFFECTIVE TIME OR THE FINAL RESOLUTION OF ALL CLAIMS (EXCEPT FOR THOSE OF ACTUAL
FRAUD) FOR INDEMNIFICATION UNDER ARTICLE IX OF THE MERGER AGREEMENT.


 


6.                                       INDEMNIFICATION.


 


(A)                                  SUBJECT TO THE LIMITATIONS OF SECTIONS
6(B) HEREOF, DURING THE PERIOD COMMENCING ON THE DATE OF THE TERMINATION OF THE
ESCROW AGREEMENT AND ENDING ON THE TWO-YEAR ANNIVERSARY OF THE TERMINATION OF
THE ESCROW AGREEMENT, THE SHAREHOLDERS SHALL, JOINTLY AND SEVERALLY, INDEMNIFY
IN FULL THE PARENT INDEMNIFIED PARTIES AND HOLD THEM HARMLESS FROM AND AGAINST
ANY PARENT LOSSES WHICH THE PARENT INDEMNIFIED PARTIES MAY SUFFER, SUSTAIN OR
BECOME SUBJECT TO AS A

 

3

--------------------------------------------------------------------------------


 


RESULT OF A BREACH OF ANY OF THE EXTENDED REPS AS CONTAINED IN, AND DEFINED IN,
THE MERGER AGREEMENT OR ANY COVENANT OF THE COMPANY SET FORTH IN ARTICLE V OR
ARTICLE VI OF THE MERGER AGREEMENT THE PERFORMANCE OF WHICH MAY OR IS SPECIFIED
TO OCCUR AFTER THE EXPIRATION OF SUCH TWO-YEAR PERIOD FOR WHICH A CLAM MAY BE
BROUGHT THROUGH THE SURVIVAL PERIOD SET FORTH IN SECTION 9.1 OF THE MERGER
AGREEMENT, WHICH SURVIVAL PERIOD SHALL IN NO EVENT BE MORE THAN FOUR YEARS AFTER
THE DATE HEREOF, AND WHICH CLAIMS WITH RESPECT TO SUCH PARENT LOSSES SHALL HAVE
ARISEN ON OR AFTER THE 18-MONTH ANNIVERSARY FROM THE DATE HEREOF (COLLECTIVELY,
THE “EXTENDED REP PARENT LOSSES”).


 


(B)                                 AFTER THE TERMINATION OF THE ESCROW
AGREEMENT, THE SHAREHOLDERS SHALL BE JOINTLY AND SEVERALLY LIABLE TO THE PARENT
INDEMNIFIED PARTIES FOR ANY EXTENDED REP PARENT LOSS, AND PARENT SHALL BE
ENTITLED TO REIMBURSEMENT PURSUANT TO THE INDEMNIFICATION TERMS CONTAINED IN
THIS AGREEMENT, (I) ONLY IF PARENT DELIVERS TO SHAREHOLDERS’ REPRESENTATIVE A
WRITTEN NOTICE, PURSUANT TO SECTION 9.4 AND 9.5 OF THE MERGER AGREEMENT, AS
APPLICABLE, WITH RESPECT TO SUCH PARENT INDEMNIFIED PARTY’S CLAIM TO BE
INDEMNIFIED FOR SUCH PARENT LOSSES PRIOR TO EXPIRATION OF THE APPLICABLE
SURVIVAL PERIOD SET FORTH IN SECTION 9.1 OF THE MERGER AGREEMENT AND (II) TO THE
EXTENT THE AGGREGATE AMOUNT OF ALL PARENT LOSSES EXCEEDS THE BASKET AMOUNT
(INCLUDING, WITHOUT LIMITATION, THOSE INCURRED PRIOR TO THE TERMINATION OF THE
ESCROW AGREEMENT), IN WHICH CASE THE SHAREHOLDERS SHALL BE OBLIGATED TO
INDEMNIFY PARENT INDEMNIFIED PARTIES FOR THE TOTAL AMOUNT OF SUCH EXTENDED REP
PARENT LOSSES IN EXCESS OF THE BASKET AMOUNT, PROVIDED, HOWEVER, THAT THE BASKET
AMOUNT SHALL APPLY ONLY TO BREACHES, INACCURACIES OR MISREPRESENTATIONS OF
REPRESENTATIONS AND WARRANTIES OTHER THAN THOSE SET FORTH IN SECTIONS 3.1, 3.3,
3.4 AND 3.12 OF THE MERGER AGREEMENT AND SHALL NOT APPLY TO (I) ANY BREACHES OF
ANY COVENANTS OF THE COMPANY SET FORTH IN ARTICLE V OR ARTICLE VI OF THE MERGER
AGREEMENT OR (II) ANY PARENT LOSSES RELATED TO ANY ACTION REQUIRED TO ENFORCE
THE INDEMNIFICATION OBLIGATIONS CONTAINED IN THIS AGREEMENT.  EXCEPT FOR ACTUAL
FRAUD IN CONNECTION WITH ANY BREACH OR MISREPRESENTATION BY THE COMPANY, THE
AGGREGATE LIABILITY OF THE SHAREHOLDERS FOR ALL AMOUNTS UNDER THIS
SECTION 6(B) SHALL NOT EXCEED AN AMOUNT EQUAL TO THE AMOUNT OF THE DIFFERENCE
BETWEEN THE CAP AND THE AMOUNT OF THE ESCROW ACCOUNT PAID TO PARENT PURSUANT TO
THE TERMS OF THE ESCROW AGREEMENT.


 


(C)                                  SECTIONS 9.4 AND 9.5 OF THE MERGER
AGREEMENT SHALL GOVERN THE PROCEDURES FOR GIVING NOTICE OF CLAIMS FOR
INDEMNIFICATION AND FOR ASSERTING CLAIMS FOR INDEMNIFICATION UNDER THIS
AGREEMENT.


 


7.                                       CAPACITY.  THE PARTIES HEREBY AGREE
THAT THE SHAREHOLDERS ARE EXECUTING THIS AGREEMENT SOLELY IN THEIR CAPACITY AS
SHAREHOLDERS OF THE COMPANY.  NOTHING CONTAINED IN THIS AGREEMENT SHALL LIMIT OR
OTHERWISE AFFECT THE CONDUCT OR EXERCISE OF ANY SHAREHOLDER’S FIDUCIARY DUTIES
AS AN OFFICER OR DIRECTOR OF THE COMPANY.


 


8.                                       FURTHER ASSURANCES.  EACH SHAREHOLDER
WILL, UPON THE REQUEST OF PARENT, EXECUTE AND DELIVER SUCH DOCUMENTS AND TAKE
SUCH ACTION REASONABLY REQUESTED BY PARENT TO EFFECTUATE THE PURPOSES OF THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT.


 


9.                                       TERMINATION.  OTHER THAN AS OTHERWISE
PROVIDED IN SECTIONS 3 AND 6 OF THIS AGREEMENT, THE OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL TERMINATE UPON THE EARLIER OF (A) THE EFFECTIVE TIME
AND (B) THE TERMINATION OF THE MERGER AGREEMENT IN ACCORDANCE WITH ITS

 

4

--------------------------------------------------------------------------------


 


TERMS.  IN THE EVENT THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH THE
PRECEDING SENTENCE, EXCEPT AS OTHERWISE PROVIDED IN SECTION 6 OF THIS AGREEMENT,
THIS AGREEMENT SHALL IMMEDIATELY BECOME VOID, THERE SHALL BE NO LIABILITY UNDER
THIS AGREEMENT ON THE PART OF PARENT, ITS OFFICERS OR DIRECTORS, THE
SHAREHOLDERS, AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES TO THIS AGREEMENT
SHALL CEASE.


 


10.                                 EXPENSES.  EACH PARTY HERETO SHALL PAY ITS
OWN EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT, EXCEPT AS OTHERWISE
SPECIFIED IN THE MERGER AGREEMENT.


 


11.                                 SPECIFIC PERFORMANCE.  THE PARTIES HERETO
AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE
PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF
THIS AGREEMENT, WITHOUT THE NECESSITY OF PROVING DAMAGES OR POSTING ANY BOND,
AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY COURT OF THE
UNITED STATES OR ANY STATE THEREOF HAVING JURISDICTION, THIS BEING IN ADDITION
TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.


 


12.                                 NOTICE.  UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN
WRITING AND MAY BE GIVEN BY ANY OF THE FOLLOWING METHODS:  (A) PERSONAL DELIVERY
(WITH WRITTEN CONFIRMATION OF RECEIPT); (B) REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID (RECEIPT REQUESTED); (C) OVERNIGHT DELIVERY SERVICE (RECEIPT
REQUESTED); OR (D) BY FACSIMILE, TELECOPY OR OTHER ELECTRONIC TRANSMISSION
DEVICE (WITH RECEIPT ACKNOWLEDGEMENT, PROVIDED THAT SUCH ACKNOWLEDGEMENT DOES
NOT INCLUDE AN ACKNOWLEDGEMENT GENERATED AUTOMATICALLY BY A FACSIMILE, TELECOPY
OR OTHER ELECTRONIC TRANSMISSION DEVICE).  SUCH NOTICES AND COMMUNICATIONS SHALL
BE SENT TO THE APPROPRIATE PARTY AT ITS ADDRESS GIVEN BELOW OR AT SUCH OTHER
ADDRESS FOR SUCH PARTY AS SHALL BE SPECIFIED BY NOTICE GIVEN UNDER THIS
AGREEMENT (AND SHALL BE DEEMED GIVEN UPON RECEIPT BY SUCH PARTY OR UPON ACTUAL
DELIVERY TO THE APPROPRIATE ADDRESS):


 


(A)                                  IF TO A SHAREHOLDER: 


 

To the addresses set forth on Schedule 1 hereto

 

with a copy to:

 

Bowditch & Dewey, LLP
311 Main Street
Worcester, MA 01615
Attn: Michael P. Angelini, Esquire

Fax:  (508) 798-3537

 

5

--------------------------------------------------------------------------------


 

 


(B)                                 IF TO PARENT:

 

ADC Telecommunications, Inc.

P.O. Box 1101

Minneapolis, Minnesota  55440-1101

Attention: Office of the General Counsel

Fax: (952) 917-0893

 

with a copy to:

 

Dorsey & Whitney LLP

50 South Sixth Street

Minneapolis, Minnesota  55402

Attention:  Robert A. Rosenbaum

Fax:  (612) 340-7800

 


13.                                 PARTIES IN INTEREST.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES NAMED HEREIN AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE SHAREHOLDERS,
PARENT OR MERGER SUB, OR THEIR PERMITTED SUCCESSORS OR ASSIGNS, ANY RIGHTS OR
REMEDIES UNDER OR BY REASON OF THIS AGREEMENT.


 


14.                                 ENTIRE AGREEMENT; AMENDMENTS.  THIS
AGREEMENT, TOGETHER WITH THE MERGER AGREEMENT AND THE OTHER DOCUMENTS REFERRED
TO THEREIN, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN OR ORAL, BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT MAY NOT BE CHANGED,
AMENDED OR MODIFIED ORALLY, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHOM ANY WAIVER, CHANGE, AMENDMENT, MODIFICATION OR DISCHARGE MAY
BE SOUGHT.


 


15.                                 ASSIGNMENT.  NO PARTY TO THIS AGREEMENT MAY
ASSIGN ANY OF ITS RIGHTS OR DELEGATE ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
(WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY HERETO.


 


16.                                 INTERPRETATION.  THE LANGUAGE USED IN THIS
AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS
THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST
ANY PARTY.  THE HEADINGS OF ARTICLES AND SECTIONS HEREIN ARE FOR CONVENIENCE OF
REFERENCE, DO NOT CONSTITUTE A PART OF THIS AGREEMENT, AND SHALL NOT BE DEEMED
TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.


 


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED VIA FACSIMILE IN TWO OR MORE COUNTERPARTS, EACH OF WHICH, WHEN
EXECUTED, SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME DOCUMENT.


 


18.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

6

--------------------------------------------------------------------------------


 


19.                                 VALIDITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS AGREEMENT, WHICH
SHALL REMAIN IN FULL FORCE AND EFFECT.  UPON SUCH DETERMINATION THAT ANY TERM OR
OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES
SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO
THE END THAT TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT
POSSIBLE.


 


20.                                 SHAREHOLDERS’ REPRESENTATIVE.  EACH OF THE
UNDERSIGNED SHAREHOLDERS ACKNOWLEDGES THE APPOINTMENT OF MICHAEL J. NOONAN AS
THE SHAREHOLDERS’ REPRESENTATIVE IN ACCORDANCE WITH THE MERGER AND THE MERGER
AGREEMENT.


 

[Remainder of page left blank; signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the day and year first written above.

 

ADC TELECOMMUNICATIONS, INC.

SHAREHOLDERS:

 

 

 

 

By:

  /s/ Gokul V. Hemmady

 

  /s/ Michael J. Noonan

Name: Gokul V. Hemmady

Michael J. Noonan

Title: Vice President, Chief Financial Officer

 

 

FIBER OPTIC NETWORK SOLUTIONS
CORP. VOTING TRUST

 

 

 

 

 

By:

  /s/ Michael P. Angelini

 

 

Michael P. Angelini, Trustee of the
aforesaid Trust and not individually

 

 

 

By:

  /s/ Michael J. Noonan

 

 

Michael J. Noonan, Trustee of the aforesaid
Trust and not individually

 

 

 

OAK INVESTMENT PARTNERS IX,
LIMITED PARTNERSHIP

 

 

 

By: Oak Associates IX, LLC, its Partner

 

 

 

By:

  /s/ Edward F. Glassmeyer

 

Name:

Edward F. Glassmeyer

 

Title:

Managing Member

 

 

 

OAK IX AFFILIATES FUND, LIMITED
PARTNERSHIP

 

 

 

By: Oak Associates IX, LLC, its Partner

 

 

 

By:

  /s/ Edward F. Glassmeyer

 

Name:

Edward F. Glassmeyer

 

Title:

Managing Member

 

 

 

OAK IX AFFILIATES FUND-A, LIMITED
PARTNERSHIP

 

 

 

By: Oak Associates IX, LLC, its Partner

 

 

 

By:

  /s/ Edward F. Glassmeyer

 

Name:

Edward F. Glassmeyer

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

 

MORGENTHALER PARTNERS VI, L.P.

 

 

 

By:

Morgenthaler Management Partners VI,

 

 

LLC, its General Partner

 

 

 

By:

  /s/ R.D. Davey

 

Name:

R.D. Davey

 

Title:

Managing Member

 

--------------------------------------------------------------------------------